COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00297-CR


EDGAR NAVARRETTE                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Edgar Navarrette 2 pled guilty and judicially confessed to two

counts of engaging in organized criminal activity through committing aggravated




      1
       See Tex. R. App. P. 47.4.
      2
       The record reflects three different spellings of appellant’s last name. We
will use the spelling contained in appellant’s indictment and the trial court’s
judgments.
assault with a deadly weapon, which is a first-degree felony. 3 After reviewing a

presentence investigation report and receiving evidence from the parties, the trial

court convicted appellant of both counts and assessed concurrent twenty-year

sentences. Appellant brought this appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that this appeal “is frivolous and without merit.” Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record and by demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding)

(analyzing the effect of Anders). We gave appellant an opportunity to file a pro

se brief, and he has done so, principally contending that the trial court “erred by

not imposing a lower sentence.” The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); Alexander v. State, 301 S.W.3d 361, 363 (Tex.

App.—Fort Worth 2009, no pet.). Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      3
       See Tex. Penal Code Ann. § 22.02(a)(2), (b) (West 2011), § 71.02(a)(1),
(b) (West Supp. 2012).


                                        2
We have carefully reviewed the record, counsel’s brief, and appellant’s pro se

response to counsel’s brief. We agree with counsel that the appeal is wholly

frivolous and without merit; we find nothing in the record that might arguably

support the appeal. 4 See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgments.


                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 11, 2013




      4
        Appellant’s brief challenging his sentence presents nothing for review on
the facts established by the record. We note that appellant was convicted of two
first-degree felonies and received sentences toward the lower end of the
punishment range for those offenses. See Tex. Penal Code Ann. § 12.32(a)
(West 2011).


                                       3